19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Selmar PERDUE, Jr., Plaintiff-Appellant,v.David W. TROUTMAN, Sheriff;  John Doe Williams, Deputy,Defendants-Appellees.
No. 93-4053.
United States Court of Appeals, Sixth Circuit.
March 18, 1994.

1
Before:  NELSON and SILER, Circuit Judges, and HACKETT, District Judge.*

ORDER

2
Selmar Perdue, Jr., appearing pro se, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and equitable relief, Perdue sued two Summit County officials, including the sheriff (Troutman) and a deputy (Williams).  Perdue alleged that the defendants violated his property rights without due process when they prevented him from participating in a public auction.  The district court granted the defendants' motion to dismiss the complaint, concluding that Perdue had not filed the complaint within the applicable statute of limitations period.  Perdue has filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed Perdue's complaint because even if we accept Perdue's allegations as true, he undoubtedly can prove no set of facts in support of his claims that would entitle him to relief against the defendants.  See  Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 498 U.S. 867 (1990).  Perdue filed his complaint beyond the applicable two year statute of limitations period.  See Ohio Rev.Code Sec. 2305.10 (Anderson 1991);   Dixon v. Anderson, 928 F.2d 212, 215 (6th Cir.1991).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation